


GUARANTEE


GUARANTEE, dated as of November 30, 2015 (this “Guarantee”), made by Calpian,
Inc., a Texas corporation, (the “Guarantor” or the “Company”), in favor of each
of the lenders signatory hereto (the “Lenders”) and party to that certain Note
and Warrant Subscription Agreement, dated as of the date hereof, between the
Company and the Lenders.


W I T N E S S E T H:


WHEREAS, pursuant to that certain Note and Warrant Subscription Agreement, dated
as of the date hereof, by and between the Company and the Lenders (the “Purchase
Agreement”), the Company has agreed to borrow and the Lenders have agreed to
lend to the Company loans totaling $6,000,000.00 to be evidenced by the
Company’s Secured Promissory Notes (the “Notes”), subject to the terms and
conditions set forth therein;


WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of the
date hereof, by and between the Company and the Lenders (the “Loan Agreement”),
the Company has granted a security interest to the Lenders in connection with
the issuance of the Notes, subject to the terms and conditions set forth
therein;


WHEREAS, pursuant to that certain Asset Purchase Agreement, dated November 30,
2015 (the “Purchase Agreement”), by and among eVance Processing Inc. a Delaware
corporation (“eVance”), Guarantor, Calpian Residual Acquisition, LLC, a Nevada
limited liability company (“CRA”), and Calpian Commerce, Inc., a Texas
corporation and wholly-owned subsidiary of Parent (“CCI” and, collectively with
Guarantor and CRA, the “Sellers”), eVance will assume from the Sellers liability
to pay certain loans made to Guarantor by the Lenders evidenced by the Notes, as
well as certain existing indebtedness of Guarantor (the “Transaction”) subject
to the terms and conditions set forth in the Purchase Agreement, and eVance will
execute and deliver Amended and Restated Promissory Notes to each lender to
evidence its assumption of the Notes (the “eVance Notes”);


WHEREAS, in connection with the Transaction, eVance and the Lenders have entered
into that certain Amended and Restated Loan and Security Agreement, dated as of
the date hereof, by and among eVance and the Lenders (the “Amended and Restated
Loan Agreement”), pursuant to which eVance has agreed to grant a security
interest to the Lenders in connection with the assumption of the Notes; and


WHEREAS, as a condition of the Lenders extending a loan to the Company, entering
into the Amended and Restated Loan and Security Agreement, allowing the
assumption of the Notes, and accepting the eVance Notes, Lenders have required
that Guarantor unconditionally guaranty payment of the Notes and the eVance
Notes; and


WHEREAS, the Guarantor will directly benefit from the loan provided to the
Obligor (as defined below), and the assumption of the Notes as evidenced by the
eVance Notes and the Amended and Restated Loan Agreement.
    
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, the Guarantor hereby agrees with the Lenders as follows:
 




--------------------------------------------------------------------------------




1.Definitions. Unless otherwise defined herein, terms defined in the Purchase
Agreement and the Loan Agreement and used herein shall have the meanings given
to them in the Purchase Agreement or the Loan Agreement. The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import when used in this
Guarantee shall refer to this Guarantee as a whole and not to any particular
provision of this Guarantee, and Section and Schedule references are to this
Guarantee unless otherwise specified. The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
The following terms shall have the following meanings:


“Guarantee” means this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.


“Obligations” means, in addition to all other costs and expenses of collection
incurred by Lenders in enforcing any of such Obligations and/or this Guarantee,
all of the liabilities and obligations (primary, secondary, direct, contingent,
sole, joint or several) due or to become due, or that are now or may be
hereafter contracted or acquired, or owing to, of the Obligor to any of the
Lenders, including, without limitation, all obligations under this Agreement,
the Notes, the Purchase Agreement, the Loan Agreement, this Guarantee and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Lenders as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time. Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on the Notes and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Obligor from time to time under or in connection with
this Agreement, the Notes, the Purchase Agreement, the Loan Agreement, the
Guarantee and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Obligor; (iv)
principal of, and interest on the eVance Notes; and (v) any and all other fees,
indemnities, costs, obligations and liabilities of eVance from time to time
under or in connection with the Amended and Restated Loan and Security
Agreement, the eVance Notes, and any other instruments, agreements or other
documents executed and/or delivered in connection therewith.


“Obligor” means the Company, or its successors, indorsees, transferees and
assigns or any Person that is or becomes obligated to any Lender or all of the
Lenders under the Notes, the Purchase Agreement and or the Loan Agreement by
assignment, assumption, transfer or otherwise.


“Transaction Document” means each of or all of the Notes, the Purchase
Agreement, the Loan Agreement, this Guarantee or any other instruments,
agreements, or documents executed and delivered in connection therewith.


2.Guarantee.


(a)Guarantee.
 




--------------------------------------------------------------------------------




(i)
The Guarantor hereby, unconditionally and irrevocably, guarantees to the Lenders
and their respective successors, indorsees, transferees and assigns, the full,
prompt and complete payment and performance by the Obligor when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations, including
the Notes and eVance Notes.

 
(ii)
Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by the Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally.



(iii)
The Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of the Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Lenders hereunder.



(iv)
The guarantee contained in this Section 2 shall remain in full force and effect
against the Guarantor (regardless of assignment, assumption, transfer or
otherwise pursuant to which the Company is no longer the Obligor) until all the
Obligations, including the Notes and eVance Notes, and the obligations of the
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, including the requirement of the Guarantor to
liquidate any or all of its assets, including equity interests in subsidiaries,
to satisfy such payment.



(v)
Deleted.



(vi)
Notwithstanding anything to the contrary in this Agreement, with respect to any
defaulted non-monetary Obligations the specific performance of which by the
Guarantor is not reasonably possible (e.g. the issuance of equity securities of
another Person), the Guarantor shall only be liable for making the Lenders whole
on a monetary basis for the Obligor's failure to perform such Obligations in
accordance with the Transaction Documents.



(b)Amendments, Etc. With Respect to the Obligations. The Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Lenders may be
rescinded by the Lenders and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lenders, and the Purchase Agreement and the other Transaction Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Lenders may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lenders for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. The
Lenders shall have no obligation to protect, secure, perfect or insure any lien
at any time held




--------------------------------------------------------------------------------




by them as security for the Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.


(c)Reinstatement. The guarantee contained in this Section 2 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Obligor or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Obligor or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


(d)Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Lenders without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Purchase Agreement.


3.Representations and Warranties. The Guarantor hereby makes the following
representations and warranties to Lenders as of the date hereof:


(a)Organization and Qualification. The Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Texas, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Guarantor has no subsidiaries other than those identified in its public filings.
The Guarantor is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, (x) adversely affect the legality,
validity or enforceability of any of this Guarantee in any material respect, (y)
have a material adverse effect on the results of operations, assets, prospects,
or financial condition of the Guarantor or (z) adversely impair in any material
respect the Guarantor's ability to perform fully on a timely basis its
obligations under this Guarantee (a “Material Adverse Effect”).


(b)Authorization; Enforcement. The Guarantor has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Guarantee, and otherwise to carry out its obligations hereunder. The
execution and delivery of this Guarantee by the Guarantor and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Guarantor. This Guarantee has been
duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.


(c)No Conflicts. The execution, delivery and performance of this Guarantee by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or By-laws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,




--------------------------------------------------------------------------------




amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including Federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.
 
(d)
Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guarantee.



(e)
Purchase Agreement. The representations and warranties of the Company set forth
in the Purchase Agreement, Notes, and the Loan Agreement as they relate to the
Guarantor, each of which is hereby incorporated herein by reference, are true
and correct as of each time such representations are deemed to be made pursuant
to such Purchase Agreement, and the Lenders shall be entitled to rely on each of
them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to the Company's knowledge shall, for the
purposes of this Section 3, be deemed to be a reference to the Guarantor's
knowledge.



4.Covenants.


(a)The Guarantor covenants and agrees with the Lenders that, from and after the
date of this Guarantee until the Obligations, including the Notes and eVance
Notes, shall have been paid in full, the Guarantor shall take all commercially
reasonable action that is necessary to be taken or not taken, as the case may
be, so that no Event of Default is caused by the failure to take such action or
to refrain from taking such action by the Guarantor.
 
(b)So long as any of the Obligations are outstanding, unless Lenders holding at
least 85% of the aggregate principal amount of the then outstanding Notes shall
otherwise consent in writing, the Guarantor will not directly or indirectly on
or after the date of this Guarantee:


i.
enter into, create, incur, assume or suffer to exist any indebtedness, including
but not limited to, a guarantee, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom;



ii.
enter into, create, incur, assume or suffer to exist any liens of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom;



iii.
repay, repurchase or offer to repay, repurchase or otherwise acquire more than a
de minimis number of shares of its securities or debt obligations;



iv.pay cash dividends on any equity securities of the Company;




--------------------------------------------------------------------------------






v.enter into any agreement with respect to any of the foregoing;


vi.
enter into any agreement to sell, transfer or assign twenty-percent (20%) or
more of the Company’s assets.



5.Miscellaneous.


(a)Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
Lenders.


(b)Notices. All notices, requests and demands to or upon the Lenders or the
Guarantor hereunder shall be effected in the manner provided for in the Purchase
Agreement.


(c)No Waiver By Course Of Conduct; Cumulative Remedies. The Lenders shall not by
any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Lenders, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lenders of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lenders would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.


(d)Enforcement Expenses; Indemnification.


(i)
The Guarantor agrees to pay, or reimburse the Lenders for, all its costs and
expenses incurred in collecting against the Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which the Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Lenders.

 
(ii)
The Guarantor agrees to pay, and to save the Lenders harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.



(iii)
The Guarantor agrees to pay, and to save the Lenders harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Guarantee to the extent the Company would be required to do so pursuant to the
Purchase Agreement.







--------------------------------------------------------------------------------




(iv)
The agreements in this Section shall survive repayment of the Obligations and
all other amounts payable under the Purchase Agreement and the other Transaction
Documents.



(e)Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Lenders and
their respective successors and assigns; provided that the Guarantor may not
assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Lenders.


(f)Counterparts. This Guarantee may be executed by one or more of the parties to
this Guarantee on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.


(g)Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(h)Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


(i)Integration. This Guarantee and the other Transaction Documents represent the
agreement of the Guarantor and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Lenders relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Transaction Documents.


(j)Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS WITHOUT REGARD TO
ANY PRINCIPLES OF CONFLICTS OF LAWS.


(k)Submission to Jurisdictional; Waiver. The Guarantor hereby
(l)irrevocably and unconditionally:


(i)
submits for itself and its property in any legal action or proceeding relating
to this Guarantee and the other Transaction Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of Texas, located
in Dallas County, Texas, the courts of the United States of America located in
Dallas, Texas, and appellate courts from any thereof;

 
(ii)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;







--------------------------------------------------------------------------------




(iii)
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Guarantor at its address referred
to in the Purchase Agreement or at such other address of which the Lenders shall
have been notified pursuant thereto;



(iv)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and



(v)
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.



(m)Release of Guarantor. Subject to Section 2, the Guarantor will be released
from all liability hereunder concurrently with the repayment in full of all
amounts owed under the Loan Agreement, the Restated Notes and the other
Transaction Documents.


(n)Waiver of Jury Trial. THE GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE LENDERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.








[Signature Page Follows]
















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
to be duly executed and delivered as of the date first above written.


                        GUARANTOR:


                    CALPIAN, INC.:


                By:______________________________
Name:
Title:


LENDERS:
fairmount st. investments, lp, ltd.




By:______________________________
Name:
Title:
Amount of Note: $3,500,000.00


EXCEL CORPORATION




By:______________________________
Name:
Title:
Amount of Note: $250,000.00




LUSCINUS INVESTMENTS LTD.




By:______________________________
Name:
Title:
Amount of Note: $1,500,000.00
Valley View Capital Corporation Retirement Trust




By:______________________________
Name:
Title:
Amount of Note: $150,000.00




Michael S. Barish




By:______________________________
Name:
Title:
Amount of Note: $600,000.00


